



Exhibit 10.1
SEPARATION AGREEMENT AND FULL RELEASE


    This Separation Agreement and Full Release (the “Agreement”), dated as of
October 26, 2016 is by and between Kenneth D. Najour ----(“Employee”), on the
one hand, and Altisource Asset Management Corporation (“AAMC” and, together with
Altisource Residential Corporation and any of their parent companies,
subsidiaries and affiliates, both past and present, the “Company”), on the
other.


In consideration of the mutual covenants and agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.
The parties agree that Employee’s employment with AAMC ended, effective August
5, 2016 and that Employee has received all salary, incentive compensation and
compensation for unused eligible Paid Time-Off through August 5, 2016, that he
is entitled to.



2.
Except for amounts set forth in paragraph 6 below and base salary owed, if any,
for time worked through August 5, 2016, Employee acknowledges that he has been
paid or will be paid in the payroll scheduled for August 12, 2016, full
consideration therefor or waives any right thereto and that he is entitled to no
further compensation of any sort whatsoever.



3.
Employee acknowledges (i) that he was provided twenty-one (21) days to consider
the terms of this Agreement, (ii) that he had the opportunity to discuss the
terms of this Agreement with an attorney and other professional advisors
unrelated to the Company prior to signing this Agreement, and (iii) that he is
entering into this Agreement freely, knowingly and voluntarily with a full
understanding of its terms.



4.
Employee acknowledges that he will have seven (7) days following his execution
of this Agreement to revoke this Agreement by notifying AAMC in writing.
Otherwise, this Agreement will become enforceable and effective seven (7) days
following the date of execution of this Agreement by Employee.



5.
Employee agrees that:

(i)He will cooperate fully with the transition of his responsibilities in a
professional manner, including (a) executing any resignations, resolutions or
similar documents in relation to any official





--------------------------------------------------------------------------------





position held for any entity of the Company and (b) returning all Company
property, including all documents (soft and hard copies) belonging to the
Company (as further detailed in paragraph 8 below); and
(ii)He will not disparage the Company or any of its managers, directors or
employees in any way.


6.    Upon the execution of this Agreement by both parties and contingent upon
AAMC’s receipt of the executed Agreement, the expiration of the applicable
waiting period and Employee’s completion of the items specified in paragraph 5
of the present Agreement, AAMC agrees to:
(i) Pay Employee the sum of One Hundred Three Thousand Seventy-Five United
States Dollars ($103,075), less applicable withholding taxes;
(ii) Pay standard relocation costs to relocate Employee to Florida, including
shipment of household goods, personal effects and pets as well as travel costs
associated with relocating Employee and his family (subject to Company travel
policies), based on actual documented expenses submitted by Employee on such
relocation for a total relocation amount not to exceed Twenty-Five Thousand
United States Dollars ($25,000);
(iii)With respect to Employee’s health benefits, either, (a) to the extent
available under the Company’s health plan, continue Employee’s health coverage
with AAMC-paid premiums under the health plan for a period of twelve (12) months
through August 4, 2017 or (b) Provided that Employee elects coverage under the
terms and conditions of COBRA or similar health insurance coverage in a timely
manner, Employee will be eligible to continue existing group health insurance
under a separate health plan for which, subject to eligibility requirements,
AAMC will pay directly or reimburse Employee for the premiums associated with
such plan for a period of twelve (12) months through August 4, 2017. In either
of the events set forth in the preceding sentence, Employee will be responsible
for all health plan premium payments for medical coverage beyond that date,
under the terms and conditions of COBRA or such plan, subject to eligibility
requirements, as well as any communications Employee receives from the Company
or its insurance vendor regarding COBRA or such other health benefits following
August 5, 2016;
(iv)Employee shall continue vesting in his restricted shares of AAMC’s Common
Stock pursuant to the terms of the Restricted Stock Agreement, dated March 5,
2013, between AAMC and Employee, subject to continued applicable tax
withholdings;
(v)In the event Employee hires an executive coach in connection with a search
for new employment within three (3) months following the effective date of his
termination, the Company shall





--------------------------------------------------------------------------------





reimburse employee for one-half of the cost of such executive coach up to a
maximum reimbursed amount of $2,500 (i.e., one-half of $5,000); and
(vi)Not disparage Employee in any way.


7.    In consideration of AAMC’s promises, and the consideration set forth in
paragraph 6 above, Employee agrees to and hereby (i) waives any and all rights
to salary, incentive compensation, equity compensation and unused Paid-Time-Off
and other benefits, whether earned or unearned, and whether due or to become
due, from the Company, and (ii) fully and forever releases and discharges from
liability, and covenants not to sue, the Company and its officers, directors,
managers, employees, counsel and agents and representatives of any sort, both
present and former, for any and all claims, damages, actions and causes of
action, in law or in equity, of every nature which Employee may ever have had,
or now has or may in the future claim to have, which are known or may
subsequently be discovered by Employee arising out of, in connection with or
related to Employee’s employment with AAMC and/or separation from employment
with AAMC, including but not limited to claims arising from contracts,
agreements and promises, written and oral; any and all claims of discrimination
on account of sex, race, age, disability, handicap, national origin, religion,
veteran status, marital status or sexual orientation and claims or causes of
action based upon any equal employment opportunity laws, ordinances, regulations
or orders, including but not limited to Title VII of the Civil Rights Act of
1964, Section 1981 of the Civil Rights Act of 1981, the Age Discrimination in
Employment Act, Executive Order 11246, the Americans with Disabilities Act, the
Rehabilitation Act, the Family and Medical Leave Act, the Employee Retirement
Security Act and any other applicable federal, state or local antidiscrimination
statutes whether under United States or United States Virgin Islands (“USVI”)
law, including, but not limited to USVI’s laws regarding discrimination in
employment and U.S. Virgin Islands Civil Rights Act; claims for any alleged
violation of any benefits due under any Economic Development Commission
certificate issued to AAMC; U.S. Virgin Islands Whistleblowers Protection Act;
claims for wrongful termination actions of any type, including but not limited
to the Virgin Islands Wrongful Discharge Act; breach of express or implied
covenant of good faith and fair dealing; intentional or negligent infliction of
emotional distress; intentional or negligent failure to supervise, train, hire
or dismiss; and claims for fraud, misrepresentation, libel, slander or invasion
of privacy or any other tort. Employee agrees that he will not file any claim or
join in any claim as an individual or as a member of a class in any federal,
state or local court or agency in regards to claims of himself or others
relating to his employment with AAMC or his knowledge gained during the course
of employment.


8.    In consideration of the AAMC’s promises and the consideration set forth in
paragraph 6 above, Employee further agrees that he will make himself available
to the Company at no cost and upon reasonable





--------------------------------------------------------------------------------





notice during reasonable business hours to respond to inquiries of the Company
for a period of one (1) year from the date of this Agreement; provided that if
Company requests Employee to travel to provide assistance pursuant to this
paragraph 8, the Company will reimburse Employee for his reasonable travel
expenses in connection therewith. Employee further agrees and covenants that
Employee has not and will not remove from the Company premises any item
belonging to the Company, including office equipment, files, business records or
correspondence, customer lists, computer data and other proprietary or
confidential information ("Confidential Information") and that Employee has not
and will not disclose or use any Confidential Information and/or trade secrets
of the Company. Employee agrees to account for and return to the Company all
property (including but not limited to laptop, documents, disks, flash dirves,
equipment, keys and passes belonging to it, which is or has been in his
possession or under his control) at the latest on August 5, 2016. Documents,
disks and flash drives shall include but not be limited to correspondence,
files, emails, memos, reports, minutes, plans, records, surveys, software,
diagrams, computer print-outs, flash drives, manuals, customer documentation or
any other medium for storing information. Employee agrees that he has not and
will not disclose or use any Confidential Information and/or trade secrets of
the Company. Employee agrees to keep all such Confidential Information
confidential and not disclose or use the Confidential Information for any
purpose, or divulge or disclose that Confidential Information to any person. In
addition, Employee reaffirms his obligations pursuant to the Employee
Intellectual Property Agreement signed by him prior to, on or after his date of
initial employment with AAMC. Any breach, even minimal, of these obligations may
constitute a serious offence, which may trigger a claim that may be exercised on
the basis of civil and/or criminal law.


9.    Employee acknowledges that during his time of employment he has been
provided access to Confidential Information and the Company’s clients,
customers, employees and others with whom the Company has formed valuable
business arrangements. Employee agrees that he will not, for a period of one (1)
year following the date of his execution of this Agreement:
(i)Take any action that would interfere with, diminish or impair the valuable
relationships that the Company has with its clients, employees, customers and
others with which the Company has business relationships or to which services
are rendered;
(ii)Recruit or otherwise solicit for employment or induce to terminate the
Company’s employment of or consultancy with, any person (natural or otherwise)
who is or becomes an employee or consultant of the Company or hire any such
employee or consultant who has left the employ of the Company within one (1)
year after the termination or expiration of such employee’s or consultant’s
employment with the Company, as the case may be;





--------------------------------------------------------------------------------





(iii)Directly, or indirectly by assisting others, solicit or attempt to solicit
any business from any of the Company's present customers, or actively sought
prospective customers, with whom Employee had material contact for purposes of
providing products or services that are competitive with those provided by the
Company: provided that "material contact" is agreed to exist between Employee
and each customer or potential customer: (i) with whom Employee dealt; (ii)
whose dealings with the Company were coordinated or supervised by Employee; or
(iii) about whom Employee obtained Confidential Information in the ordinary
course of business as a result of his association with Company; or
(iv)Assist others engaging in any of the foregoing.


10.     Employee shall not, either directly or indirectly, disclose, discuss or
communicate to any entity or person, except his attorney and/or his immediate
family, any information whatsoever regarding the existence or the terms of this
Agreement, its nature or scope or the negotiations leading to it, unless he is
compelled to disclose such information pursuant to legal process, and only then
after reasonable notice to the Company. Employee shall not disclose,
communicate, make public or publicize in any manner any problems he perceives he
may have had with the Company, its officers, employees (past or present) or
businesses or any information or statements which might tend to impugn,
disparage, defame, discredit or detract from the Company, its officers,
employees (past or present) or businesses. Employee shall be responsible for
assuring that his attorney or his family complies with the nondisclosure
commitments of this paragraph. A breach by Employee’s attorney or his family
will be considered a breach by Employee.


11.     In consideration for the payment set forth in paragraph 6 above,
Employee further agrees to fully cooperate with the Company and, upon reasonable
notice, furnish any such information and assistance to the Company, at the
Company’s expense, as may be required by the Company in connection with the
Company’s defense or pursuit of any litigation, administrative action or
investigation in which the Company is or hereafter becomes a party.


12.     Employee affirms that he does not know and has no reason to know of any
agreements, promises, representations, express or implied, oral or written, nor
has he been offered any inducements on the behalf of the Company that are not
expressly included in any contracts executed by the Company.


13.     Violation of any provision of this Agreement by Employee will entitle
the Company, in addition to and not in limitation of any and all other remedies
available to the Company at law or in equity, to reimbursement of all monies
paid pursuant to paragraph 6 of this Agreement. Violation of any provision of





--------------------------------------------------------------------------------





this Agreement by others who have learned the information from Employee will
subject Employee to an action for breach of this Agreement.


14.      Employee expressly forever releases and discharges the Company and
successors from any obligations to employ him in any capacity in any future
periods. Employee further agrees that if he does seek employment with any such
entity, this Agreement he shall promptly, and in any event prior to such date of
hire, inform the Company and/or its successors of the existence of this
Agreement. Notwithstanding the foregoing, the Company agrees that nothing in
this Agreement shall prohibit Employee, or any entity with which Employee may be
affiliated, from offering or providing professional services as an independent
contractor to the Company for compensation.


15.    Any dispute with respect to this Agreement or Employee’s employment with
the Company shall be decided in the state or federal courts located in the USVI.
The parties hereby consent and agree to the exclusive jurisdiction of the courts
of the USVI, as well as to the jurisdiction of all courts from which an appeal
may be taken from the aforesaid courts, for the purpose of any suit, action or
this proceeding arising out of this Agreement or relating to Employee’s
employment. The parties’ furthers expressly waive any and all objections they
may have as to venue in any of such courts.


16.      The parties knowingly and voluntarily waive any right which either or
both of them shall have to receive a trial by jury with respect to any claims,
controversies or disputes which arise out of or relate to this Agreement or
Employee’s employment with the Company.


17.    USVI law shall apply to every aspect of this Agreement, including but not
limited to the interpretation, application and enforcement of the terms of this
Agreement.


18.     The parties agree that this Agreement sets forth all the promises and
agreements between them and supersedes all prior and contemporaneous agreements,
understandings, inducements or conditions, express or implied, oral or written,
except as contained herein. Notwithstanding any term contained herein, Employee
acknowledges and reaffirms his obligations in the Employee Intellectual Property
Agreement and understands that those obligations remain effective following his
separation from the Company.


19.     Both parties acknowledge that they have had the opportunity to freely
consult, if they so desire, with attorneys of their own choosing prior to
signing this document regarding the contents and consequences of this document.
The parties understand that the payment and other matters agreed to herein are
not to be





--------------------------------------------------------------------------------





construed as an admission of or evidence of liability for any violation of the
law, willful or otherwise, by any person or entity.


20.     Employee fully understands the terms and contents of this Agreement and
voluntarily, knowingly, and without coercion enters into this Agreement.


21.     Both parties agree that these are no disagreements with regard to the
Company’s financial reporting or accounting practices.


22.     Both parties agree that the construction of the covenants contained
herein shall be in favor of their reasonable nature, legality, and
enforceability, and that any reading causing unenforceability shall yield to a
construction permitting enforceability. If any single covenant or clause shall
be found unenforceable, it shall be severed and the remaining covenants and
clauses enforced in accordance with the tenor of this Agreement. In the event a
court should determine not to enforce a covenant as written due to over breadth,
the parties specifically agree that said covenant shall be enforced to the
extent reasonable, whether said revisions are in time, territory or scope of
prohibited activities.


23.     This Agreement is deemed to have been drafted jointly by the parties
and, in the event of a dispute, shall not be construed in favor of or against
any party by reason of such party’s contribution to the drafting of the
Agreement.


[Signature Page Follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereby voluntarily and knowingly enter into this
unconditional Separation Agreement and Full Release.


 
 
/s/ Kenneth D. Najour
 
 
 
Kenneth D. Najour
 

                




STATE OF FLORIDA                )
COUNTY OF PALM BEACH            )


The foregoing instrument was acknowledged before me this 27th day of October,
2016 by Kenneth D. Najour.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.




SEAL
 
/s/ Jennifer Morrill
 
 
 
Notary Public
 







ATTEST
 
ALTISOURCE ASSET MANAGEMENT CORPORATION
 
 
 
 
/s/ Julie Paterson
By:
/s/ Stephen H. Gray
 
 
 
Stephen H. Gray
 
 
 
General Counsel and Secretary








